DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

It was discussed with Susan Moon that an examiner’s amendment would be need to correct an issue with claim 1 so a Notice of Allowance could be mailed out and Applicant approved the Examiner’s amendment.  The application has been amended as follows: 

1. (Currently Amended) A communication apparatus comprising: 
an acquisition unit configured to acquire information about a station connected to a first access point of a plurality of access points in a wireless network including the plurality of access points; 
a determination unit configured to determine whether the number of stations connected to the first access point is greater than or equal to a predetermined number based on the information about the station acquired by the acquisition unit; and 
a control unit configured to control an operation of the first access point so that in a case where the determination unit determines that the number of stations connected to the first access point is greater than or equal to the predetermined number, a trigger frame providing the station connected to the first access point with a transmission opportunity to transmit uplink data is transmitted to the station connected to the first access point, whereas in a case where the determination unit determines that the number of stations connected to the first access point is less than the predetermined number, transmission of the trigger frame providing the station connected to the first access point with a transmission opportunity to transmit uplink data is prohibited.

Allowable Subject Matter
Claims 1, 3-7, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicant’s remarks and amendments filed on 6/02/2022 have been fully considered, and along with the above examiner’s amendment, have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, acquiring information about a station connected to a first access point of a plurality of access points in a wireless network including the plurality of access points; determining whether the number of stations connected to the first access point is greater than or equal to a predetermined number based on the information about the station acquired by the acquisition unit; and controlling an operation of the first access point so that in a case where the determination unit determines that the number of stations connected to the first access point is greater than or equal to the predetermined number, a trigger frame providing the station connected to the first access point with a transmission opportunity to transmit uplink data is transmitted to the station connected to the first access point, whereas in a case where the determination unit determines that the number of stations connected to the first access point is less than the predetermined number, transmission of the trigger frame providing the station connected to the first access point with a transmission opportunity to transmit uplink data is prohibited, as substantially described in independent claims 1, 13, and 15.  
These limitations, in combination with the remaining limitations of claims 1, 13, and 15, are not taught nor suggested by the prior art of record. Claims 3-7 and 9-17 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474